United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bayonne, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Russell T. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0899
Issued: December 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 22, 2018 appellant, through counsel, filed a timely appeal from an October 24,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the October 24, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On August 14, 2016 appellant, then a 54-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that, on July 19, 2016, he first became aware of his right knee
swelling and arthritis, right popliteal cyst rupture, and right meniscal tear. However, it was not
until August 1, 2016 that he realized these conditions had been caused or aggravated by his federal
employment duties. Appellant stopped work on August 2, 2016 and returned on August 9, 2016.
An August 9, 2016 magnetic resonance imaging scan of appellant’s right knee revealed
findings of medial meniscal tear, patellofemoral joint degenerative changes, joint subluxation,
joint effusion, ruptured popliteal cyst, and medial bursitis.
In a September 22, 2016 note, Dr. Adrian P. Padkowsky, a treating physician specializing
in internal medicine, diagnosed right knee medial meniscal tear and placed appellant off work until
October 3, 2016.
By development letter dated October 14, 2016, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of medical
and factual evidence necessary to establish his claim and provided a development questionnaire
for his completion. OWCP afforded appellant 30 days to provide the requested information.
By decision dated December 7, 2016, OWCP denied appellant’s claim finding that he had
failed to establish the factual portion of his claim. It also found that the medical evidence submitted
was insufficient to establish a diagnosed medical condition.
Subsequent to the December 7, 2016 decision, OWCP received progress notes dated
November 2 and 30, 2016 from Dr. Imran Ashraf, a Board-certified orthopedic surgeon,
diagnosing complex right medical meniscal tear. Dr. Ashraf related that appellant was status post
right arthroscopic surgery, partial medial meniscectomy, synovectomy, and trochlea microfracture
with BioCartilage. In the November 30, 2016 note, he discussed a prior workers’ compensation
claim for appellant’s left knee injury. Examination finding for the right knee were detailed in both
notes.
On December 20, 2016 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
In an October 5, 2016 progress note, Dr. Ashraf noted appellant’s right knee problems
began in August 2016 and that appellant’s job required carrying heavy objects over a ladder. Right
knee symptoms included locking and catching, pain, swelling, and limited range of motion.
Dr. Ashraf provided examination findings and diagnosed right complex right medial meniscal tear.
On October 22, 2016 appellant underwent a right knee partial medial meniscectomy,
microfracture with fixation of BioCartilage implant of the trochlear defect, major synovectomy of
2

all three compartments, chondroplasty of the lateral femoral condyle, and removal of loose bodies.
The surgical report related that appellant’s postoperative diagnoses included right knee medial
meniscal tear, grade 4 trochlea chondral defect, major synovitis in all three compartments, and
grade 2 lateral femoral condyle chondromalacia.
Dr. Ashraf, in progress notes dated October 22 and December 14, 2016 and January 18,
2017, diagnosed complex right medial meniscal tear and detailed examination findings. He
attributed the diagnosed condition to appellant’s employment.
A November 30, 2016 x-ray interpretation of appellant’s right knee revealed bilateral mild
degenerative changes and mild medial compartment joint space narrowing.
In progress notes dated January 4, 2017, Dr. Ashraf reported that appellant was seen for
leg cramps and provided examination findings. He noted that appellant was status post right knee
arthroscopic surgery.
Dr. Ashraf, in progress notes dated February 15, 2017, reported that appellant was seen for
right knee pain. Examination findings included mild right knee swelling, and tenderness on
palpation over the peripatellar region and medial joint line. Under assessment, Dr. Ashraf noted a
work-related left knee injury and subsequent occupational right knee injury.
In a February 15, 2017 report, Dr. Ashraf diagnosed right knee meniscal tear,
osteochondral defect, and effusion, which he attributed to appellant’s employment. He reviewed
November 30, 2016 x-ray interpretations of both knees and found patellofemoral joint arthritis and
mild medial joint compartment narrowing. Dr. Ashraf detailed appellant’s bilateral knee injury
history which he found was occupational rather than traumatic based on appellant’s postal work.
He reported that appellant’s right knee symptoms improved following right knee surgery
performed on October 22, 2016.
A hearing was held before an OWCP hearing representative on August 17, 2017.
Appellant testified in detail regarding his daily duties as a letter carrier.
In progress notes dated July 26 and August 23, 2017, Dr. Ashraf diagnosed right knee
complex medial meniscus tear. He detailed a history of right and left knee injuries and that as a
result of the left knee injury appellant compensated with his right knee. Appellant related having
persistent right knee pain particularly ascending and descending stairs.
By decision dated October 24, 2017, OWCP’s hearing representative found that appellant
established the factual portion of his claim. He also noted that appellant had an accepted May 12,
2010 claim for left knee degenerative joint disease, however, he affirmed the denial of the claim
as the medical evidence submitted was insufficient to establish causal relationship between the
accepted employment factors and the diagnosed right knee condition.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.
While the record contains several reports from Dr. Ashraf, the Board finds that he has not
provided sufficient medical rationale as to how appellant’s right knee condition was caused by
appellant’s accepted federal employment factors. In an October 5, 2016 progress note, he
4

Supra note 2.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

D.U., Docket No. 10-0144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
8
Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

described appellant’s employment duties as carrying objects over a ladder. There is no allegation
of record that appellant’s employment required carrying objects over a ladder. The Board has held
that medical reports must be based on a complete and accurate factual and medical background.
Medical opinions based on an incomplete or inaccurate history are of limited probative value.11
Dr. Ashraf’s remaining reports generally described appellant’s work duties as a postal worker
while opining that appellant’s right knee condition was occupational. A mere conclusion without
the necessary rationale explaining how and why specific duties resulted in a diagnosed condition
is insufficient to meet a claimant’s burden of proof.12 Dr. Ashraf provided no rationalized medical
explanation as to the mechanics of how the accepted work duties resulted in appellant’s diagnosed
conditions. Thus, his reports are insufficient to meet appellant’s burden of proof.13
Appellant also provided a note from Dr. Padkowsky, confirming right medial meniscal
tear. The Board has held that medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of no probative value on the issue of causal relationship.14
Appellant submitted diagnostic test reports to the record. The Board has held that reports
of diagnostic tests lack probative value as they do not provide an opinion on the causal relationship
between his employment duties and the diagnosed conditions.15
On appeal counsel contends that Dr. Ashraf’s reports are sufficient to establish appellant’s
claim. He also alleges that appellant’s right knee condition was consequential to his left knee
condition in OWCP File No. xxxxxx187. As discussed above, Dr. Ashraf failed to provide
sufficient rationale in any of his reports explaining how appellant’s diagnosed right knee
conditions were caused by his federal employment duties. If appellant wishes to pursue his claim
as a consequential injury arising from his left knee condition he may do so under OWCP File No.
xxxxxx187.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.

11
C.L., Docket No. 14-1585 (issued December 16, 2014); J.R., Docket No. 12-1099 (issued November 7,
2012); Douglas M. McQuaid, 52 ECAB 382 (2001).
12

Y.R., Docket No. 17-1521 (issued December 28, 2017); Beverly A. Spencer, 55 ECAB 501 (2004).

13

See M.R., Docket No. 16-1851 (issued January 19, 2018).

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

R.T., Docket No. 17-2019 (August 24, 2018).

16

See J.M., Docket No. 17-1560 (issued January 16, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 24, 2017 is affirmed.
Issued: December 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

